Citation Nr: 1113256	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-30 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to degenerative disc disease of the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for sarcoidosis from October 1, 2007, to April 12, 2010.

4.  Entitlement to an evaluation in excess of 10 percent for sarcoidosis since April 12, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from January 1986 to December 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2007 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2005 decision denied service connection for radiculopathy of the lower extremities.  The July 2007 decision implemented a proposed reduction in evaluation of sarcoidosis, from 60 percent to 10 percent effective October 1, 2007.

The issues have been recharacterized to better reflect the evidence of record and the allegations of the Veteran.  With respect to the evaluation of sarcoidosis, the Veteran has at no time alleged that he is entitled to an evaluation in excess of 60 percent for any period.  He has also not challenged the propriety of the reduction of his evaluation based on material improvement of his condition; nor does he dispute the assigned effective date of the evaluation.  Rather, he has appealed only the level to which he has been reduced, and the listed issues reflect that contention.

In December 2009, the Board issued a decision reopening a previously denied claim of service connection for hypertension and granting the underlying claim; the Board additionally granted service connection for a chronic headache condition and dismissed a claim for increased rating of a mood disorder, based on the Veteran's withdrawal of that issue.  The remaining issues were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  These have now been returned to the Board for adjudication.

Further, the December 2009 Board decision pointed out that the Veteran's statements make clear that, throughout this appeals process, he was seeking separate, compensable evaluations for joint and musculoskeletal pains associated with sarcoidosis.  The RO incorrectly interpreted this as a claim for an increased evaluation for sarcoidosis.  Eventually, the RO did consider service connection for arthralgia of the hips, knees, ankles, and hands; service connection was granted for a bilateral knee disability, and the other claims were denied.  However, this ignores the fact that service connection for arthralgias was granted in a December 1998 rating.  The Veteran has been repeatedly informed that no separate rating was being assigned for his complaints of joint pain because those disabilities were considered noncompensable and were contemplated in the assigned 60 percent evaluation.  

In characterizing the Veteran's contentions as claims of service connection for new disabilities, the RO has considered incorrect issues.  The Veteran's complaints of joint and muscle pain are claims for increased evaluations, based on the assignability of separate ratings for the involved joints.  These claims were referred to the RO for appropriate action in December 2009; the referral is repeated in order to ensure compliance.

A claim for total disability based on individual unemployability (TDIU) is currently being processed by the RO, and hence consideration of such by the Board would be premature.  However, in light of receipt of additional medical evidence showing treatment for a low back disorder, a claim for increased evaluation of that disability must be referred to the RO.

The Veteran and his wife offered testimony at a personal hearing held at the RO in November 2009.  A transcript of the hearing is now associated with the claims file.


FINDINGS OF FACT

1.  There is no diagnosed radiculopathy of the left or right lower extremities, to include as related to the service connected low back disability.

2.  From October 1, 2007, to April 12, 2010, sarcoidosis was manifested by forced expiratory volume over one second (FEV-1) of 71.5 percent predicted, a ratio between FEV-1 and the forced vital capacity (FVC) of 88 percent, and a diffusing capacity of the lung for carbon monoxide in a single breath (DLCO(SB)) of 75.3 percent predicted.

3.  Since April 12, 2010, sarcoidosis has been manifested by an FEV-1 of 65 percent predicted, a ratio between FEV-1 and the FVC of 86 percent, and a DLCO(SB) of 69.5 percent predicted.

4.  Since October 1, 2007, there has been no finding or diagnosis of pulmonary hypertension, cardiac involvement, or need for oxygen therapy.


CONCLUSION OF LAW

1.  The criteria for service connection of left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for service connection of right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  From October 1, 2007 to April 12, 2010, the criteria for an evaluation in excess of 10 percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6846, 6600 (2010).

4.  Since April 12, 2010, the criteria for an evaluation of 30 percent, but no higher, for sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6846, 6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2005, March 2008, and May 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter/these letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations were conducted and necessary opinions were obtained); the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All required testing was accomplished, and doctors provided a clear rationale for opinions expressed, following review of the claims file as appropriate.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection

As the analysis of the claims of service connection for radiculopathy of the left and the right lower extremities is identical, they are discussed together.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is currently service connected for diabetic neuropathy of the lower extremities, each rated 10 percent disabling.  He is additionally service connected for degenerative disc disease of the lumbar spine, rated 10 percent disabling.  He alleges that a portion of the neurological impairment of his left and right legs is attributable to bilateral radiculopathy from the back, separate and apart from the diabetic neuropathy.

He does not allege, and the evidence does not demonstrate, any radiculopathy during active duty service.

VA treatment records from 2005 to 2007 reveal that the Veteran has repeatedly denied the radiation of pain from his back to his legs.  He has consistently reported generalized lower extremity pain, but this is associated with his sarcoidosis.  In August 2006, VA records reflect that the Veteran had an injection of anesthetic into the right sacroiliac joint, but this was directed at treating musculoskeletal complaints.

At an April 2008 VA examination, the examiner noted the Veteran's currently diagnosed low back disability.  He also observed a sensory loss of the left and right feet on neurological examination.  There was no motor loss in the lower extremities, and deep tendon reflexes were intact.  Diabetic neuropathy, not radiculopathy, was diagnosed.

However, in November 2009, a statement was received from a VA doctor, Dr. RL, which indicates that the Veteran's neurological complaints were "consistent with sciatic radiculopathy" based upon a review of records and interview with the Veteran.  Dr. RL stated that he did not see any documentation of current peripheral neuropathy due to diabetes upon review of a recent diabetic foot examination.  The doctor stated that an EMG could more definitively define the condition.

A VA spine examination was conducted in March 2010; the examiner reviewed the claims file.  The Veteran described a progressive worsening of his low back condition.  Motor strength and deep tendon reflexes were normal in the lower extremities.  X-rays showed slight posterior disc bulges or protrusions at L4-L5 and L5-S1, but there was no nerve root impingement.  No radiating pain was noted or reported on spine examination.

A VA peripheral nerves examination was also conducted in March 2010; further, EMG testing was accomplished in April 2010 in conjunction with the examination.  The claims file was reviewed by the examiner.  The Veteran complained of numbness and burning pain in the bilateral feet.  Sensory examination was normal in both lower extremities, as were reflexes.  The EMG demonstrated "no electrical evidence of a sensory motor polyneuropathy in the bilateral lower extremities.  There is no evidence of a peroneal, tibial, or sciatic mononeuropathy on either side. There is no evidence of a right or left L3-S1 radiculopathy or lumbosacral plexopathy."  The examiner stated that there was no neurological disorder present; the Veteran's reports of pain and numbness of the feet was purely subjective and unsupported by clinical findings.  He opined that the complaints were not caused by any underlying medical condition.

EMG testing definitively shows that there is no current radiculopathy of either the left or right lower extremities.  There are no objective clinical findings showing the presence of such a condition.  The sole evidence of current disability is the Veteran's unsupported allegations.  In light of his repeated denials of such problems during treatment, the objective testing is entitled to more weight.  Even the sole positive medical opinion of record, from Dr. RL, indicates that EMG testing would be the final word on the matter.  There is no current chronic radicular disability of the lower extremities. 

The preponderance of the evidence is against the claims.  There is no doubt to be resolved.  Service connection for lower extremities radiculopathy is not warranted.

III.  Increased Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As is discussed below, assignment of staged ratings is appropriate here.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Sarcoidosis is evaluated under Code 6846, which provides that chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 10 percent disabling.  A 30 percent evaluation is assigned for pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control warrants a 60 percent evaluation, while a schedular 100 percent is assigned for cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  The Code also allows that the active disease or residuals may be rated as chronic bronchitis and under Codes addressing the specific body systems involved.  38 C.F.R. § 4.97, Code 6846.

Chronic bronchitis is evaluated under Code 6600.  FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted warrants a 10 percent evaluation.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted is rated 30 percent disabling.  A 60 percent evaluation is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted where there is an FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6600.

When evaluating pulmonary conditions, pulmonary function testing (PFT) is to be used as the evaluation basis, unless an examiner specifies why clinical findings are felt to better reflect the actual level of disability.  38 C.F.R. § 4.96(d)(3).

Prior to October 1, 2007, the Veteran was rated 60 percent disabled by sarcoidosis under Code 6846; he used high dose corticosteroids for control of the disease.  Following the cessation of that treatment, the RO proposed, and implemented, reduction of the rating from 60 percent to 10 percent.  The new rating was assigned under Code 6600, for pulmonary residuals of the sarcoidosis.  The Veteran has not disputed the propriety of reduction.  He instead argues that an evaluation in excess of ten percent is warranted for all periods since October 1, 2007, the effective date of the reduction.

A VA respiratory examination was performed in November 2006.  The Veteran complained of shortness of breath, a productive cough, and night sweats.  He experienced some peripheral swelling.  On physical examination, breath sounds were reduced.  The chest x-ray was within normal limits.  PFT showed an FEV-1 of 71.5 percent predicted, an FEV-1/FVC ratio of 88 percent, and a DLCO(SB) of 75.3 percent predicted.  The therapist noted the Veteran made a good effort, and bronchodilators were not given because no obstructive disease was shown.  The examiner described the current disability as sarcoidosis with moderate restrictive disease.

At an April 2008 VA general medical examination, the Veteran reported a productive cough and shortness of breath with moderate exertion.  Physical examination was normal, and x-rays showed no active disease process.  The examiner described the current diagnosis as chronic bronchitis with resolved sarcoidosis.  

At his November 2009 Board hearing, the Veteran argued that, at the PFT, he exerted his maximum effort, and did not breathe as he would have normally.  If he had, he contended, the results would have been worse and would have met the criteria for a 30 percent evaluation under Code 6600 for bronchitis.  

A VA respiratory examination was conducted in March 2010; a PFT was performed on April 12, 2010, in conjunction with that examination.  The Veteran reported that his condition had improved since onset; he was not under current treatment.  Physical examination showed no cardiac abnormalities such as congestive heart failure or pulmonary hypertension.  Breath sounds were also normal.  PFT revealed an FEV-1 of 65 percent of predicted, an FEV-1/FVC ratio of 86 percent, and a DLCO(SB) of 69.5 percent predicted.  Bronchodilator testing was not necessary, as no obstruction was shown; mild restriction was diagnosed.

A.  October 1, 2007, to April 12, 2010

Based on the FEV-1 and DLCO(SB) results of the November 2006 PFT, a 10 percent evaluation is warranted under Code 6600.  Although the Veteran argues that this does not reflect his actual functional impairment, regulations provide that unless a doctor finds that the results are inappropriate for evaluation of the disability, the measured PFT results are controlling.  38 C.F.R. § 4.96(d)(3).  

No doctor has stated that the PFT results do not accurately portray the degree of impairment from sarcoidosis related bronchitis.  The November 2006 PFT therapist, in fact, commented that the Veteran's effort was good on the test.  His maximal effort was appropriate for testing.

The 71.5 percent of predicted FEV-1 in November 2006 does indeed fall very close to the lower limit for assignment of a 10 percent evaluation.  It does not, however, cross that limit.  A 30 percent evaluation simply cannot be assigned in the absence of any PFT result meeting the stated criteria under Code 6600, so long as no doctor has indicated that the results are not accurate representations of disability.  No doctor has done so, and treatment records and Veteran's own statements indicate that there are no ongoing problems requiring treatment.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for sarcoidosis between October 1, 2007, and April 12, 2010 is not warranted.

B.  Since April 12, 2010

The updated PFT administered on April 12, 2010, did reveal some worsening of the level of impairment.  The FEV-1/FVC ratio remained noncompensable under Code 6600, and the DLCO(SB) continued to reflect a 10 percent disability (with some worsening); but the FEV-1 result of 65 percent predicted meets the criteria for a 30 percent evaluation.

Although each criterion indicates a different level of disability, all three reflect worsening of results since November 2006.  Resolving all reasonable doubt in favor of the Veteran, the disability picture presented most closely approximates the criteria for a 30 percent disability.  38 C.F.R. §§ 4.3, 4.7.

Accordingly, an increased, 30 percent disability evaluation for sarcoidosis is warranted from April 12, 2010.

C.  Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided, but the medical evidence reflects that the required manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

Service connection for left lower extremity radiculopathy is denied.

Service connection for right lower extremity radiculopathy is denied.

An evaluation in excess of 10 percent for sarcoidosis from October 1, 2007, to April 12, 2010, is denied.






An increased evaluation of 30 percent, but no higher, for sarcoidosis since April 12, 2010, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


